UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7895


RICKY GAMBLE,

                 Plaintiff - Appellant,

          v.

WILLIAM BULLARD; SERGEANT GREEN; OFFICER GADDY,

                 Defendants – Appellees,

          and

OFFICER CRIBB,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03220-FL)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Gamble, Appellant Pro         Se.     Peter Andrew Regulski,
Assistant  Attorney General,       Raleigh,    North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky    Gamble      appeals     the     district      court’s        order

granting Defendants’ summary judgment motions on his 42 U.S.C.

§ 1983    (2006)    complaint,     and     has    also    filed    a     motion    for

appointment of counsel.          We have reviewed the record and find no

reversible      error.     Accordingly,      we    deny    Gamble’s      motion     for

appointment of counsel and affirm the district court’s judgment.

Gamble    v.    Bullard,   No.    5:11-ct-03220-FL         (E.D.N.C.       Nov.     12,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately        presented    in   the     materials

before   this    court   and   argument      would   not     aid   the    decisional

process.



                                                                            AFFIRMED




                                         2